 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSentle Trucking Corporation and InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, TeamstersSteel Haulers' Local Union No. 800. Case 6-CA-12501March 2, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn February 20, 1981, Administrative LawJudge Donald R. Holley issued the attached Deci-sion in this proceeding. Thereafter, the GeneralCounsel filed exceptions and a supporting brief,and Respondent filed a brief in support of the Ad-ministrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,tand conclusions2of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Sentle Truck-The Administrative Law Judge found that fleet driver Phillipi testi-fied that "at an unstated time" he called Respondent's terminal managerto inquire into the possibility of "bumping" onto equipment owned byRespondent. However, the General Counsel correctly points out thatPhillipi testified that he called Respondent on July 16, 1979. This inad-vertent error is insufficient to affect the Administrative Las; Judge's con-clusion that Phillipi was not discriminalorily discharged.2 In the absence of exceptions thereto, we adopt, pro forma, the Ad-ministrative Law Judge's conclusions that Respondent violated Sec.8(a)(5) and (1) of the Act by sending a letter to employees on June 18,1979, in which it solicited their approval of a proposed modification ofthe contract, based on his finding that the employees were not advised bythe letter or otherwise that Respondent merely sought to initiate the con-tractual relief procedure; and that Respondent did not violate Sec. 8(a)(5)and (I) of the Act by holding a meeting on July 14. 1979, at which Re-spondent offered to seek contractual relief if employees would agree tothe modifications proposed in its June 18, 1979. letter and discussed theoptions available to drivers, based on his finding that a representative ofthe local union was present during the meeting.In adopting the Administrative Law Judge's conclusion that Respond-ent did not violate Sec. 8(a)(5) and (I) of the Act by canceling trailerleases without first bargaining with the employees' collective-bargainingrepresentative, we find it unnecessary to pass on his discussion of the Su-preme Court's opinion in Local 24. International Brotherhood of Teamsters,Chauffeurs. Warehousemen and Helpers of America. .4FL-CIO'. et l. .Oliver. 358 U.S 283 (1959). We note that the National Master FreightAgreement (NMFA) itself recognizes and provides for the use and termi-nation of equipment leases with a 30-day cancellation clause and swe findno circumstances here showing that Respondent's termination of theleases was in any manner in derogation of its right to cancel such leasesunder the NMFA See DeBolt Transfer Company, 259 NLRB 889 (1982).260 NLRB No. 79ing Corporation, Armagh, Pennsylvania, its offi-cers, agents, successsors, and assigns, shall take theaction set forth in the said recommended Order.DECISIONSTATEMENT OF THE CASEDONAt.D R. HOLLEY, Administrative Law Judge:Upon an original charge filed on June 27, 1979, amendedon July 15 and October 5, the Regional Director forRegion 6 of the National Labor Relations Board (hereincalled the Board) issued a complaint on October 311which alleges that Sentle Trucking Corporation (hereincalled Respondent) violated Section 8(a)(l), (3), and (5)of the National Labor Relations Act, as amended (hereincalled the Act), by, inter alia, bypassing InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Teamsters Steel Haulers' LocalUnion No. 800 (herein called the Union or Local 800),and dealing directly with employees, canceling trailerleases with owner-operators and fleet owners, and un-lawfully terminating the employment of 12 named truck-drivers. In its several answers to the complaint, Respond-ent denies that it engaged in the unfair labor practices al-leged in the complaint.This case was heard before me in Pittsburgh, Pennsyl-vania, on May 19 and 20, 1980. All parties appeared andwere afforded the opportunity to participate in the hear-ing. Thereafter, the General Counsel and Respondentfiled briefs which have been carefully considered.Upon the entire record, the briefs, and from my obser-vation of the witnesses, I make the following:FINDINGS OF FACT1. JURISDICTIONRespondent, an Ohio corporation, is a common carrierengaged in intrastate and interstate transportation offreight and steel commodities. It maintains some nine ter-minals in several States, including a facility at Armagh,Pennsylvania. The Armagh terminal2is the only facilityimmediately involved in the instant case. During the 12-month period ending October 1, 1979, it derived grossincome exceeding $50,000 for the transportation offreight and steel commodities from Pennsylvania loca-tions to points located outside said State. It is admitted,and I find, that Respondent is engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.II. STATUS OF LABOR ORGANIZATIONIt is admitted, and I find, that International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Teamsters Steel Haulers' LocalUnion No. 800, is a labor organization within the mean-ing of the Act.I All dates herein are in 1979. unless otherwise indicated2 On occasion, the Armagh terminal is called the Johnstown terminalin the record.596 SENTIE TRUCKING CORPORA FIONIll. THE All EGEiD UNFAIR L.ABOR PRACTICE SA. FactsRespondent is engaged primarily in the transportationof steel at its nine terminals located in the eastern andcentral portions of the United States.In June 1979, Respondent utilized some 25 drivers atthe Armagh terminal. Among these were company driv-ers, who operated company-owned tractors and trailers;owner-operators, who drove their own equipment whichhad been leased to Respondent: and fleet drivers, whodrove equipment owned by others who had leased theirequipment to Respondent.Local 800 has represented Respondent's Armagh ter-minal truckdrivers since 1972. From that time to thepresent date, Respondent has been a member of the Na-tional Steel Carriers Association which has negotiated aseries of contracts with the Union. The most recentagreement entitled the National Master Freight Agree-ment and Eastern Conference Area Iron & Steel Rider(herein called NMFA) was entered on April 1, 1979, andexpires on March 31, 1982.When the current NMFA was executed, Respondentutilized about 12 leased tractors and trailers at theArmagh terminal. Its practice prior to that time had beento cause the owner-operators and fleet operators to haulsteel for Respondent on outgoing trips and permit themto trip lease and haul grain on their backhauls.3The les-sors did not share the revenues they obtained for back-hauling grain with Respondent. Thus, Respondent, ineffect, used the lessors' equipment only on outgoingtrips.4While Respondent was able to use leased equip-ment profitably before the current NMFA was executed,it could not use it profitably after April 1, 1979.5During their testimony, Jesse Sentle, Jr., Respondent'spresident, and Richard Evans, Respondent's eastern divi-sion manager, indicated that Respondent had two alter-natives which it could pursue to alleviate the economicproblem caused by use of leased equipment after the cur-rent NMFA was executed. The first was to promulgate aplan affording economic relief from the collective-bar-gaining agreement which would thereafter be submittedto the appropriate competitive review board pursuant tothe terms of the NMFA. Witness James Hutchinson, Jr.,the employer co-secretary of the Eastern ConferenceJoint Area Committee, credibly indicated that the proce-dure followed for economic relief from the NMFA isone wherein the particular carrier seeking relief discussesits proposal with the local union and the company's em-ployees and thereafter files a request for relief with itselfor the union co-secretary, and the case is then docketedfor a hearing before a competitive review board com-posed of an equal number of employer and union mem-bers who decide whether the relief should be granted ordenied. The second alternative available to RespondentI While trip leasing, the owner-operator and/or fleet owner operates asan independent contractor.I One owner-operator hauled both ways for Respondent and another,who is not involved in this proceeding, leased dump equipment to Re-spondent.5 See Resp. Exhs. I(a) and (b) which reveal that Respondent operatedat a loss when using both leased tractors and trailers after April I, 1979.was to cancel its equipment lease with owner-operatorsand fleet owners and operate with company equipment.While the Union represents employees rather thanowner-operators and fleet owners in their capacity asequipment owners or lessors, the current NMFA con-tains provision for minimum equipment rental. Thus,owners leasing tractors are, by the terms of the agree-ment, entitled to a minimum rental for tractors of 33 per-cent of the gross revenue produced for the lessee and theminimum trailer rental fee is 13 percent of gross revenueproduced. The agreement provides that the driver is tobe paid:" 26 percent of gross revenue as wages; 3 percentto cover vacation, holidays, sick pay, and funeral leave;$141.60 per month to the Union's health and welfarefund;7and $1.02 per hour for straight time worked to amaximum of 40 hours to the Union's pension fund.sSentle testified that he decided in June to attempt toobtain economic relief from the NMFA through thecompetitive review board procedure. Consequently, onJune 18 he sent correspondence to all owner-operatorsand fleet owners utilized at each of Respondent's nineterminals. The correspondence was placed in the recordas General Counsel's Exhibit 4 and states, in pertinentpart:DEAR OWNER/OPERATOR AND/OR FLEETOWNER:We are entering our second month of the new con-tract, and we find that economically there is noway we can exist unless some relief is granted. Wehave thought of cancelling leases, but we feel a pro-ductivity formula will better serve you and me.Effective July 1, 1979, Sentle will pay the $74.50Health, Welfare and Pension Premium if yourweekly gross is $2,200.00 or greater. If you gross$1,500.00 or less, you will pay the $74.50. Anyfigure between $1,500.00 and $2,200.00 we will bothshare this cost proportionately. We will deductyour share from your truck check.If you have any questions concerning this matter,please contact your terminal manager. I hope youwill all agree to this method so that we can protecteveryone's job, and the company can continue toexist.Thank you,SENTLE TRUCKING CORPORATIONJesse W. Sentle, Jr.President--I agree with the above deduction-I do not agreeSignature6See G.C F.xh 2. arts 53, 55, 5., 59. and 60, and supplemental agree-ment attached to the NMFA.7 Eligibility requirements are set forth in art 49 of the supplementalagreement attached to the NMFA in the record as GC. Exh 28 Ibid, art 50597 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPlease complete and return to your terminal im-mediately.Sentle claimed Respondent's normal practice is to sendall notices to employees, including the company newspa-per, to all local unions involved, and Evans testified thata copy of the June 18 correspondence was sent toRobert Todd, then the business agent of Local 800. Todddenied that he received such correspondence from Re-spondent.9Evans admitted he did not contact Local 800before the letter which he describes as a questionnairewas sent to the drivers. According to Evans, only twodrivers responded to the June 18 letter and their re-sponses were negative.On June 27, Todd filed the original charge in this caseand on the same day he informed Evans he had filedcharges because he felt Respondent was bypassing theUnion and dealing directly with employees. Evans in-formed Todd that Respondent considered the corre-spondence to be a questionnaire.The General Counsel placed in the record as GeneralCounsel's Exhibits 3(a)-(i) nine equipment leases execut-ed on various dates by Respondent and the owner-opera-tors and fleet owners whose leased equipment was usedat the Armagh terminal. Each of the leases provide, interalia, ". ..Either party shall have the right to terminatethis lease at any time after thirty days from the effectivedate hereof by mailing or delivering to the other party...two copies of a written notice of termination." Byletters dated July 11, Respondent notified the owners ofleased equipment it was then using at each of its nine ter-minals that it was terminating their trailer leases effectiveJuly 17, 1979, at 8 a.m.' The letters sent to owners ofleased equipment used at the Armagh terminal stated, inpertinent part: IEffective July 17, 1979, at 8:00 a.m., we find it nec-essary to cancel your trailer lease.We have company trailers available at 13% of thegross according to contract. If you are loaded onJuly 17, deliver your load and load back to yourhome terminal. Company trailers are available atToledo, Ohio. Please see Jerry Kish.We are sorry to take this action but, due to the pro-hibitive cost of the new contract, we find thisaction necessary.Thank you,SENTLE TRUCKING CORPORATION[s] Jesse W. SentleJesse W. Sentle, Jr.PresidentJWS/shp9 I make no credibility resolution regarding this issue as Evans did nottestiiy that he personally mailed the letter to Todd. I note, however. thatTodd indicated in his pretrial statement given to the investigating agentthat he received a copy of the letter at or about the same time the owner-operators received theirsi' Armagh owner-operator Koloshinsky was not sent a lease termina-tion letter as he leased a dump trailer to Respondent and was in a differ-ent division (bulk division).I See G.C Exh 5.PS: There is a meeting at the Johnstown TerminalJuly 14, 1979, at 10:00 a.m. to discuss this problem.Evans testified that Respondent made no attempt to con-tact Local 800 before sending its lease termination let-ters, but claimed he sent the Union a copy of a termina-tion letter. Todd denied having received such a letterfrom Respondent, but indicated he learned of the situa-tion through discussion with an owner-operator.On July 14, a meeting was held with the drivers at theArmagh terminal. Respondent was represented by Evansand Terminal Manager Harry McLaughlin. Todd repre-sented the 9 or 10 drivers who attended. Prior to themeeting, Todd informed Evans and McLaughlin thatthere was no way the drivers would agree to pay theirhealth and welfare coverage. Evans started the discus-sion at the meeting by indicating the Company could notafford the new contract and stated it had to get relief.He informed the drivers Respondent could no longerafford to let owner-operators and fleet drivers haul onlyone way, but that Respondent could continue to usethem if they hauled both ways for the Company andused a company trailer. As an alternative, he indicatedthe drivers might consider bumping onto companyequipment, or continue to haul for Respondent on a triplease basis. At some point, Evans indicated the driverscould make a proposal in the presence of their businessagent if they desired to, and the Company would submitany such proposal to the competitive review board andask for relief.'2Todd indicated there would be no dealsas the newly negotiated contract was a good one, and heinformed the drivers that the Union could not agree toany deals because that would lead to all drivers payingfor their health and welfare coverage. Several driverscommented they would like to bump onto companyequipment and tear it up. Evans informed those driversthe Company did not want them anyway. At the conclu-sion of the meeting, one of the owner-operators com-mented they would probably have to seek employmentelsewhere, and after the meeting ended Arnold Hearn,Delmont Hearn, Jack Leckey, Guy Diehl, and Toddwent across the street to Jones Motor Freight to seekwork. Evans observed the group when they went toJones.Evans' uncontradicted testimony reveals that Respond-ent utilized some 35 tractors and trailers of owner-opera-tors and/or fleet owners on July 14 throughout itssystem. It then had some 40 company trailers whichwere available in event such lessors decided to pull com-pany trailers. While two owner-operators working in ter-minals other than the Armagh terminal chose to continueto haul for Respondent using their own tractors and acompany trailer after July 14, none of the owner-opera-tors or fleet owners based at the Armagh terminal indi-cated a desire to pull a company trailer with their tractor'2 T dd denied that Esans mentioned going to the competitive reviewboard during the meeting and he claimed seseral drivers said they wouldpull company trailers but Evans told them the Company did not wantIhem. I found Evans to be a straightforward witness and credit his testi-mony Todd was not an impressive witness, and I gained the impressionthat he described only that part of the meeting which was favorable tothe Union's case598 SENI'LE TRUCKING CORPORATIONafter July 14. While General Counsel alleges in the com-plaint that the Armagh drivers "... ceased work con-certedly and engaged in a strike ..." from July 17 for-ward, the record merely reveals that the owner-opera-tors and fleet owners refrained from offering to use com-pany trailers after July 17. Neither the owners nor theirdrivers engaged in picketing or similar activity whichwould normally be expected in a strike situation. Re-spondent admittedly refused to dispatch any owner-oper-ators or equipment owned by fleet owners after 8 a m.on Jul)' 17 unless the owner agreed to pull a companytrailer.On July 20, Respondent terminated all owner-opera-tors and fleet owners by identical letters, the body ofwhich stated (G.C. Exh. 6):'3You have not reported for duty for seventy-two(72) hours. Accordingly, we are considering you aVoluntary Quit and dropping you from the Senior-ity Rolls of Sentle Trucking Corporation effectivethis date.Please send to Toledo or your local terminal Sentlepermits, cancelled leases, etc.While Evans testified that the Armagh terminal driversof fleet equipment were not sent termination letters onJuly 20, the record reveals that Gene Nicholson, whodrove equipment owned by Delmont Hearns, did receivea termination letter.'4 Nicholson was last dispatched onJuly 16 and testified that he returned to the Pennsylvaniaarea on July 19. The record fails to indicate whetherNicholson ever contacted Respondent after he was dis-patched on July 16. Hearn, the owner of the equipmenthe drove, never indicated he intended to pull a companytrailer.Fleet driver Phillippi, who also drove equipmentowned by Delmont Hearn, testified he asked TerminalManager McLaughlin at an unstated time about bumpingonto company equipment. McLaughlin replied that hedid not know for sure; that he would have to check onit.'5Subsequently, later in July, Phillippi purchased hisown tractor and offered to haul for the Company with acompany trailer. Evans' uncontradicted testimony reveals13 The drivers named as alleged discriminatee, in the complaint are:OWNER-OPERATORSGuy DiehlCharles FeathersArnold HearnDelmont Hearn (also fleet owtner)Larry HeardJohn LeckeyJames ShawRobert SteeleFLEET DRIVERSVincent ConradGene NicholsonRoger PhillippiRonald Slovak'4 Fleet drivers Vincent Conrad. Roger Phillippi, and Ronald Slovakwere not sent termination letters's The NMFA, art 43, sec. 5, requires written notice of intent tobump onto company equipment Although Phillippi had a copy of thecontract, he admittedly filed no written request that he be permitted tobump onto company equipmentthat Conrad and Slovak were hired as Company driversaround the end of August or in early September. 16On July 21, seven of the eight owner-operators whowere terminated by Respondent on July 20, one ownerof fleet equipment, and a person whose signature is notlegible, filed a grievance protesting the termination oftheir employment." The grievance was not resolved atthe first step of the grievance procedure and it was dock-eted for consideration by the Western Pennsylvania JointArea Grievance Committee. On September 6, that com-mittee refused to consider the grievance because the per-sons involved had not grieved individually. WitnessHutchinson, secretary of the committee in question, wasunable to state whether the committee would have con-sidered grievances had the individuals filed separatelyafter September 6. In any event, no individual grievanceswere filed after September 6.IV. ANAl.YSIS AND CONCLUSIONSA. Threshold IssuesRespondent's claim that the Board's decision in CollyerInsulated Wire, A Gulf and Western Systems Co.., 192NLRB 837 (1971), justifies dismissal of this case and de-ferral to the mandatory grievance procedure set forth inthe NMFA, and the General Counsel's claim that trailerleasing had become a term or condition of employmentof Respondent's owner-operators by July 1979, pose twothreshold issues which should be resolved before the re-maining issues raised by the pleadings are addressed.1. The Collyer issueIn Collyer Insulated Wire, supra, and subsequent cases,the Board has deferred to the grievance-arbitration pro-cedure of the litigants' collective-bargaining agreementsin instances wherein the dispute involved is essentiallyone concerning the terms or meaning of such agreement.On the other hand, its policy is to not defer in caseswhere the pleadings allege that employees suffered dis-criminatory treatment because they attempted to exerciserights guaranteed by Section 7 of the Act. GeneralAmerican Transportation Corporation, 228 NLRB 808(1977), and United States Postal Service, 237 NLRB 117(1978). Moreover, once it has decided to assert jurisdic-tion, the Board resolves all the issues in a given case.Meharry Medical College, 236 NLRB 1396 (1978).Applying the foregoing to the instant case, I find thatdeferral would be inappropriate in this case as the com-plaint alleges, inter alia, that 12-named employees weredischarged because they engaged in an unfair labor prac-tice strike and/or other protected concerted activity fortheir mutual aid or protection.2. The lease issueCiting Local 24, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, AFL-'i The record fails to reveal whether Conrad and Slovak sought, priorto late August or early September. to bump onto company equipment. Astheir seniority date is their date hired in August or September. I presumethey did not fillow the applicable contractual bumping procedure" See Resp Exh 3599 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCIO, et al. v. Oliver, 358 U.S. 283 (1959), the GeneralCounsel contends that I should find Respondent hadleased trailers from the owner-operators, involved herein,so long that trailer leasing had become a term or condi-tion of their employment which could not be changedunilaterally. In my view, his reliance on Oliver is mis-placed. In that case, the Supreme Court held that theparties involved did not violate Ohio antitrust laws byagreeing during contract negotiations that carriers wouldpay certain minimum rates if they leased tractors or trail-ers from persons who also drove for them. The Courtnoted that such rental rates were an appropriate subjectfor bargaining because the rental rates were intimatelyconnected with the remuneration drivers receive fordriving, and carriers could, absent agreement on mini-mum equipment rental rates, pay their drivers low rentaland, in effect, cause them to divert moneys supposedlyreceived for driving to pay the cost of owning and usingtheir equipment. The Court did not purport to find thatequipment leasing could become a term or condition ofemployment.In certain instances, the Board has found that benefitsreceived by employees over an extended period of timehave become terms or conditions of their employment.The theory, however, is that the employee has been re-warded for performing work for the employer and oncethe particular benefit has been conferred for a sufficientperiod to cause the employee(s) to come to rely on it aspart of his remuneration for performing work, it becomesa term or condition of his employment. No such situationexists in this case as the owner-operators have leasedtheir equipment to Respondent and the lease agreementsexpressly provide that they can be canceled at will byeither party once they have been in effect for 30 days.Moreover, the NMFA requires separate checks for driv-ers' wages and equipment rental; expressly requires thatthe minimum 30-day clause be included in leases; andprovides that owner-drivers shall have seniority as driv-ers only. 'In sum, it is clear, and I find, that the moneys paid byRespondent to owner-operators for equipment rentalwere clearly rental moneys rather than remuneration fordriving services, and as the leases provided either partycould cancel at will after the lease had been in effect for30 days, the owner-operators were precluded from rely-ing on continued receipt of such rental moneys. I findthat the trailer leases in question had not become termsor conditions of the drivers' employment by July 1979.B. The Alleged Direct Dealings With EmployeesParagraph 12 of the complaint, read in conjunctionwith conclusionary allegations set forth in paragraphs 20and 22, alleges that Respondent violated Section 8(a)(l)and (5) and independently violated Section 8(a)(1) by:1. Sending employees the June 18 letter which solicit-ed "employees to agree to accept changes in the healthand welfare and pension provisions of the NMFA."2. Offering by the July 11 letter "to provide equipmentto employees under terms and conditions different from18 See G.C. Exh. 2, art. 22, secs. 2 and 6, p. 65, and art. 43, sec. 6, p.106.the rates of pay, wages, hours of employment and otherterms and conditions of employment of said employees."3. Conducting a meeting on July 14 at which it solicit-ed "employees to agree to Respondent's proposalchanges in the health and welfare and pension provisionsof the NMFA and to agree to other changes in termsand conditions of employment."For the reasons set forth below, I conclude that Re-spondent violated Section 8(a)(l) and (5) as alleged bysending enployees the June 18 letter, but I conclude thatits July 11 and July 14 actions were not violative of theAct.1. The June 18 LetterAs revealed, supra, Respondent's president, Sentle, in-formed employees by letter dated June 18, inter alia:Effective July 1, 1979, Sentle will pay the $74.50Health, Welfare and Pension Premium if yourweekly gross is $2,200.00 or greater. If you gross$1,500.00 or less, you will pay the $74.50. Anyfigure between $1,500.00 and $2,200.00 we will bothshare this cost proportionately. We will deductyour share from your truck check. 19The letter requested that recipients indicate their agree-ment or disagreement with the deduction. It is undisput-ed that Local 800 which represented the owner-opera-tors and fleet owners who received copies of the letterwas not consulted before Respondent sent the letters.There is a long line of cases which hold that an em-ployer acts in bad faith and violates the Act by dealingdirectly with employees at a time when they are repre-sented by an exclusive bargaining agent. One of the earli-est is Medo Photo Supply Corporation v. N.L.R.B., 321U.S. 678, 684 (1944), where the Supreme Court stated:The National Labor Relations Act makes it theduty of the employer to bargain collectively withthe chosen representatives of his employees. Theobligation being exclusive ...it exacts "the nega-tive duty to treat with no other."While Respondent contends that by sending the June18 letter to owner-operators and fleet owners it wasmerely following the contractual procedure for obtainingeconomic relief pursuant to the terms of the NMFA, theletter fails to indicate it was sent for such a purpose andthe record otherwise fails to reveal that the recipientswere so advised.In sum, the June 18 letter clearly informed Respond-ent's owner-operators and fleet owners that Respondentintended to modify the terms of the NMFA effectiveJuly 1, 1979, and solicited their approval of the modifica-tion. As the Union was not consulted before the letterwas sent, it is clear, and I find, that by sending the letterto employees and soliciting their reaction, Respondentdealt individually with employees and bypassed theUnion in violation of Section 8(a)(1) and (5) of the Act.While the conduct arguably constituted independent vio-"9 The so-called productivity formula was never effectuated by Re-spondent.boo SENTLE TRUCKING CORPORATIONlation of Section 8(a)(l) of the Act, such a finding wouldadd nothing to the remedy for the violation. Consequent-ly, I refrain from deciding that issue.2. The July 11 letterAs revealed, supra, the July 11 letter which was sentby Respondent to its owner-operators and fleet ownersadvised them that effective July 17 at 8 a.m. their trailerleases would be canceled. The letter also stated, interalia, "We have company trailers available at 13 % of thegross according to contract." While the General Counselalleges in the complaint that Respondent was, by insert-ing the verbage described, offering to provide equipmentto employees contrary to the terms of the NMFA, theallegation actually constitutes an exercise in semantics.Thus, the record reveals the situation existing on July 11was one wherein Respondent was indicating it was can-celing the trailer portion of the leases it then had withowner-operators and fleet owners and advising them thatit would continue to lease their tractor if they elected topull a company trailer, but instead of receiving 75 per-cent of the gross revenue produced they would receive13 percent less or 62 percent of the gross.For the reasons set forth, infra, I conclude that Re-spondent did not violate the Act when it notified itsowner-operators and fleet owners on July II that it wasterminating their trailer leases. Consequently, I find thatit did not offer by the July II letter to provide equip-ment to employees under terms and conditions whichdiffered from terms and conditions of employment theyhad previously enjoyed. Accordingly, I recommend thatparagraph 12(b) of the complaint be dismissed.3. The July 14 meetingAs revealed, supra, Local 800 Business RepresentativeTodd attended the July 14 meeting held at the Armaghterminal. During the course of that meeting, Evans, inthe presence of Todd, indicated to those present that ifthey agreed to the productivity formula concerninghealth and welfare and pension payments outlined in theJune 18 letter, Respondent would seek economic relieffrom the contract through the competitive review board.Additionally, Evans indicated the drivers attending themeeting could elect to pull a company trailer, exercisetheir driver seniority and bump onto company equip-ment, or trip lease for Respondent. Todd indicated theUnion would permit no alteration of the NMFA, andnone of the drivers voiced an intention to pursue theother alternatives mentioned by Evans.In the circumstances described, it is clear, and I find,that the changes in the terms and conditions of employ-ment suggested by Evans at the July 14 meeting weremade in the presence of the employees' bargaining repre-sentative. Consequently, Evans' conduct cannot be de-scribed as an attempt to bypass the Union and deal di-rectly with employees as alleged. I recommend thatparagraph 12(c) of the complaint be dismissed.C. The Alleged-Unlawful Alteration of Employees'Terms and Conditions of Employment ThroughCancellation of Trailer LeasesParagraphs 13-15 and 22 of the complaint allege, insum, that by canceling the trailer leases of the Armaghowner-operators and fleet owners effective July 17, with-out notice to or bargaining with the Union, Respondentviolated Section 8(a)(l) and (5) of the Act. I find thecontention is without merit.The General Counsel argues alternative theories in hisbrief. The first is that trailer leasing had become a termor condition of employment by July 1979, and Respond-ent could not alter the past practice unless it followedthe contractual procedure for obtaining economic relieffrom the NMFA. Having found that trailer leasing hadnot become a term or condition of employment by July1979, I reject the theory.The second theory of violation urged is that Respond-ent canceled the leases of owner-operators and fleetowners in retaliation for their refusal to agree to the pro-ductivity formula described in the June 18 letter and reit-erated at the July 14 meeting. In his brief (pp. II and12), counsel for the General Counsel claims that Evans'admission during cross-examination that Respondentwould have followed the contractual procedure for ob-taining economic relief from the NMFA before it can-celed the leases of owner-operators and fleet owners ifthe drivers had agreed to the productivity formula pro-posed on June 18 and reiterated on July 14, justifies aconclusion that Respondent canceled the leases in retali-ation for the drivers' refusal to agree to the productivityformula. Evans' testimony does not lead me to the con-clusion urged when it is considered in conjunction withother record facts.As revealed, supra, Respondent utilized the tractorsand trailers of approximately 35 owner-operators andfleet owners at its nine terminals when the currentNMFA was executed. Sentle credibly testified that Re-spondent knew immediately that it could not use leasedequipment profitably and comply with the terms of theagreement. Computations placed in the record as Re-spondent's Exhibits l(a) and (b) support his contention.Respondent had two avenues it could pursue; i.e., cancelthe leases of owner-operators and fleet owners or at-tempt to obtain relief from the contract. It chose thelatter course, and Sentle prepared the June 18 letterwhich was sent to owner-operators and fleet drivers. Sig-nificantly, the letter stated at the outset, inter alia.We are entering our second month of the new con-tract, and we find that economically there is noway we can exist unless some relief is granted. Wehave thought of canceling leases, but we feel a pro-ductivity formula will better serve you and me.While I have found that Respondent violated Section8(a)(l) and (5) of the Act by sending owner-operatorsand fleet owners the June 18 letter without notifying theUnion and bargaining with it over the change in theterms and conditions of employment of employees an-nounced in the letter, it is clear, and I find, that Re-601 DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent sought by sending the letter to avoid cancella-tion of the leases by proposing something it felt wouldbe more palatable to the owner-operators and fleetowners. As previously indicated, the owner-operatorsand fleet owners rejected Respondent's productivity for-mula proposal, and by letters dated July 11 their trailerleases were canceled.According to Evans' testimony, Respondent had 40company trailers available for owner-operators and fleetowners to pull when it canceled the leases of its 35 les-sors at all 9 terminals. It is undisputed that Respondenthad paid its lessors 13 percent of gross revenue producedfor trailer rental prior to July 11. Thus, by using its owntrailers rather than those of lessors, which it apparentlydid not need, it could obviously save money.In sum, it is obvious that Respondent had a legitimateeconomic motive for cancelling the trailer leases of itsowner-operators and fleet owners on July 11, 1979. As Iview the record facts, Respondent sought to reach a so-lution to its economic dilemma which would be more ac-ceptable to its lessors than lease cancellation, and can-celed the leases after the lessors and their bargaining rep-resentative rejected all the alternatives it proposed. Inthe circumstances, I find that General Counsel has failedto prove that the trailer leases of the Armagh terminalowner-operators and fleet owners were canceled in re-taliation for their refusal to agree to accept Respondent'sproductivity formula. For the reasons stated, I recom-mend that paragraphs 13-15 and 22 of the complaint isdismissed.D. The Alleged Discriminatory DischargesParagraphs 16-19 and 21 of the complaint allege, ineffect, that the 12 drivers named in fn. 13 of this decision"ceased work concertedly and engaged in a strike" fromJuly 17, 1979, forward; that the strike was caused by Re-spondent's unfair labor practices; and that Respondentterminated them on July 20, 1979, because they engagedin a strike or other protected concerted activities, thusviolating Section 8(a)(3) of the Act.While General Counsel has alleged that Respondent'sdrivers ceased work concertedly and commenced a strikeagainst Respondent on July 17, 1979, the record fails toreveal that such drivers jointly decided to refuse to haulfor Respondent further on or before July 17, and it failsto reveal that they congregated in the area of theArmagh terminal with picket signs or otherwise engagedin activities normally associated with a strike. Instead,the record merely reveals that subsequent to the mailingof the July 11, 1979, letter which canceled their trailerleases effective July 17, 1979, at 8 a.m., none of theArmagh owner-operators or fleet owners indicated toRespondent that they: desired to haul for it using theirown tractors and a company trailer; desired to exercisetheir seniority rights as drivers, i.e., bump onto companyequipment;20or desired to haul for Respondent on a triplease basis.20 The NMFA and the supplements thereto do not define the bumpingrights of owner-operators in a situation wherein they drive their tractorand a company trailerAs revealed, supra, Respondent notified owner-opera-tor drivers Guy Diehl, Charles Feathers, Arnold Hearn,Delmont Hearn (also fleet owner), Larry Hearn, JohnLeckey, James Shaw, and Robert Steele by letters datedJuly 20, 1979, that Respondent considered them to havequit their employment and it was terminating them. Asimilar letter was sent to fleet driver Gene Nicholson.The record fails to reveal that Roger Phillippi, VincentConrad, or Ronald Slovak, all fleet drivers, were termi-nated on July 20, 1979, or at any time thereafter.As revealed, supra, Phillippi testified that he askedArmagh Terminal Manager McLaughlin at an unstatedtime about bumping onto company equipment.McLaughlin said he would check on it, but he never gotback to Phillippi. Subsequently, in late July, Phillippipurchased his own tractor and volunteered to haul forRespondent using a company trailer. Although article 43,section 5 of the NMFA, contains provisions whichpermit a fleet driver to bump onto company equipmentafter giving written notice of an intent to bump, therecord fails to show that Phillippi, who testified he had acopy of the contract, utilized the procedure .2Although General Counsel has alleged that fleet driv-ers Roger Phillippi, Vincent Conrad, and Ronald Slovakwere discharged by Respondent on July 20, 1979, therecord fails to reveal that they were discharged on thatdate or thereafter. In this regard, the record merely re-veals that Conrad and Slovak were hired as companydrivers in August or September 1979.Consideration of the facts summarized above cause meto conclude that the General Counsel has failed to provethat the 12 employees named in the complaint engagedin a concerted work stoppage and/or a strike from July17, 1979, forward. Instead, I find that the record revealsthe owner-operators quit their employment by electingnot to haul further for Respondent using company trail-ers. While it appears that Respondent erroneously sentNicholson the same type of letter sent to owner-opera-tors on July 20, 1979, the record fails to reveal thatNicholson engaged in a protected concerted work stop-page or a strike as alleged in the complaint, or that hewas discharged because he had engaged in such activity.Finally, the record fails to reveal that fleet driversConrad, Phillippi, and Slovak were discharged by Re-spondent on July 20, 1979, as alleged, and it fails toreveal that they engaged in a protected concerted workstoppage or strike from July 17, 1979, forward, as al-leged in the complaint.In sum, for the reasons indicated, I find that GeneralCounsel has failed to prove that the employees named inparagraph 16 of the complaint were discharged by Re-spondent because they engaged in a strike and/or otherconcerted activity protected by the Act, and I recom-mend that paragraphs 16-19 and 21 of the complaint bedismissed.2' See G C ixh 2, p 1Oh602 SENTLE TRUCKING CORPORATIONIV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.CONCLUSIONS OF LAW1. Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The employees covered in the multiemployer bar-gaining unit set forth in articles 2 and 3 of the NMFAconstitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) of theAct.4. At all times material herein the International Broth-erhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Teamsters Steel Haulers' LocalUnion No. 800, by virtue of Section 9(a) of the Act, hasbeen, and is, the exclusive representative of the employ-ees in the multiemployer unit described in paragraph 3above for the purpose of collective-bargaining with re-spect to rates of pay, wages, hours of employment, andother terms and conditions of employment.5. By announcing on June 18, 1979, that it intended toalter provisions of the NMFA without giving notice toor bargaining with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, Teamsters Steel Haulers' Local Union No. 800,and by seeking employee approval of such alterations inthe NMFA, Respondent bypassed the Union and dealtdirectly with employees in violation of Section 8(a)(l)and (5) of the Act.6. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.7. The Respondent has not violated the Act in any re-spects other than those specifically found.THE REMEDYHaving found that Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) and (5) of the Act, I shall recommendthat it cease and desist therefrom and take certain affirm-ative action designed to effectuate the policies of theAct.Upon the foregoing findings of fact, conclusions oflaw, and upon the entire record in this proceeding, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER22The Respondent, Sentle Trucking Corporation.Armagh, Pennsylvania, its officers, agents, successors,and assigns, shall:1. Cease and desist from:(a) Bypassing International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,Teamsters Steel Haulers' Local Union No. 800, and at-tempting to deal directly with employees in the bargain-ing unit set forth below by unilaterally announcing an in-tention to refuse to pay for their health and welfare andpension benefits in accordance with the provisions of theNational Motor Freight Agreement and the EasternConference Iron & Steel Rider. The unit found to be ap-propriate for the purposes of collective bargaining is:All employees covered in the multiemployer bar-gaining unit set forth in Articles 2 and 3 of the Na-tional Master Freight Agreement and the EasternConference Area Iron & Steel Rider.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise oftheir rights guaranteed by Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act.(a) Bargain, upon request, with Local 800 concerningany proposed changes in the wages, hours, or otherterms and conditions of employment of bargaining unitemployees, and reduce to writing and sign any agree-ment reached as a result of such bargaining.(b) Post at its place of business at the Armagh. Penn-sylvania, terminal copies of the attached notice marked"Appendix."2"Copies of said notice, on forms providedby the Regional Director for Region 6, after being dulysigned by Respondent's representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 6, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT Is FURTHER ORDERED that the complaint be dis-missed insofar as it alleges violations of the Act not spe-cifically found.22 In the event no exceptions are filed as prov ided hb Sec 102.46 ofthe Rules and Regulations of the National labor Relations Board, thefindings, conclusions. and recommended Order herein shall, as providedin Sec 102 4X of the Rules and Regulations. be adopted hy the Board andbecome its findings, conclusions, and Order, and all objeclions Iheretoshall he deemed waited for all purpxose,:2 In the event that this Order is enforced hb) a Judgment of a UnitedStates Court of Appeals. the word, in the notice reading "Pos)led hsOrder if the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enfiorcing anOrder of the National abhor Relations Board"603 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT bypass International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Help-ers of America, Teamsters Steel Haulers' LocalUnion No. 800 and attempt to deal directly withbargaining unit employees by unilaterally announc-ing an intention to refuse to pay for their health andwelfare and pension benefits in accordance with theprovisions of the National Master Freight Agree-ment and the Eastern Conference Area Iron & SteelRider.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce employees in theexercise of the rights guaranteed them under Sec-tion 7 of the Act.WE WILL bargain, upon request, with the above-named Union concerning any proposed changes inthe wages, hours, or other terms or conditions ofemployment of employees in the bargaining unit setforth below, and reduce to writing and sign anyagreement reached as a result of such bargaining.The bargaining unit is:All employees covered in the multiemployerbargaining unit set forth in Articles 2 and 3 of theNational Master Freight Agreement and theEastern Conference Area Iron & Steel Rider.SENTI E TRUCKING CORPORATION604